249 S.E.2d 803 (1978)
BOARD OF TRANSPORTATION
v.
Neil E. BROWN and wife, Ingrid S. Brown.
No. 77
Supreme Court of North Carolina.
December 29, 1978.
Rufus L. Edmisten, Atty. Gen. by James B. Richmond, Sp. Deputy Atty. Gen., Raleigh, for the State.
Lentz & Ball, P. A. by Ervin L. Ball, Jr., and Long, McClure & Dodd by Robert B. Long, Jr., Asheville, for defendants.
PER CURIAM.
We have carefully examined the Court of Appeals' opinion by Clark, J., and the briefs and authorities on the points in question. We find the result reached by the Court of Appeals, its reasoning, and the legal principles enunciated by it to be altogether correct. Its decision is, therefore,
AFFIRMED.
BRILL, J., did not participate in this decision.